IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIMOTHY DAVID PARR,
JOHN MICHAELS,
Plaintiffs,

V. ; CIVIL ACTION NO. 19-CV-1930

FRANK COLANTONIO, ef al.,
Defendants.

ORDER

AND NOW, this 20" day of June, 2019, upon consideration of Plaintiffs Timothy David
Parr’s motion to proceed in forma pauperis (ECF No. 1) and Parr’s and Plaintiff John Michaels’
pro se Complaint (ECF No. 2), it is ORDERED that:

1. Parr’s Motion for Leave to Proceed In Forma Pauperis is GRANTED.

Ds Parr’s Complaint is DISMISSED with prejudice pursuant to 28 U.S.C, §
1915(e)(2)(B)(ii) for failure to state a claim against Defendants Ernie M. Gustafon and Gail E.
Gustafson.

eo Parr’s Complaint is DISMISSED without prejudice pursuant to 28 Us-c. 8

1915(e)(2)(B)(ii) against Defendant Frank Colantonio, and with leave to pursue the claims in state

court.
4. Michaels’s claims are DISMISSED without prejudice for failure to prosecute.
The Clerk of Court shall CLOSE this case.

BY THE COURT:

 

MITCHELL S. G BERG, J.
